Case: 15-14192   Date Filed: 05/04/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14192
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:15-cv-80017-DMM



AMERICAN ALTERNATIVE INSURANCE CORPORATION,
a Delaware corporation,

                                                       Plaintiff-Appellee,

                                    versus

CONNOR LOGAN, individually,
THIERRY GENOYER, individually,
LUKE GENOYER, individually,


                                                       Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 4, 2016)

Before TJOFLAT, JORDAN, and JULIE CARNES, Circuit Judges.
                Case: 15-14192        Date Filed: 05/04/2016      Page: 2 of 2


PER CURIAM:

       This is a declaratory judgment action brought by American Alternative

Insurance Company (“AAIC”). AAIC issued an umbrella policy of insurance to

Thierry Genoyer as the named insured and seeks a declaration that it has no duty to

defend or indemnify Connor Logan, Thierry Genoyer and Luke Genoyer

(“Defendants”) in connection with a personal injury action Logan brought against

the Genoyers in a Florida state court. 1 The Defendants concede that the “cross-

liability exclusion” of the AAIC bars coverage for Logan’s claims against the

Genoyers, but argue that they are entitled to coverage under the policy based on

promissory estoppel. The District Court rejected Defendants’ promissory estoppel

argument and granted AAIC summary judgment in an order entered on August 20,

2015. Defendants appeal the judgment. We affirm, concluding for the reasons

stated in the District Court’s order that Defendants failed to establish a case of

promissory estoppel as a matter of law.

       AFFIRMED.




       1
          Logan seeks damages for the injuries he sustained when he lost control of a vehicle
entrusted to him by Luke Genoyer, with the permission of his father, Thierry Genoyer, and
struck a tree.
                                                2